Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rhonda L. Sheldon on 08/17/2022.

The application has been amended as follows: 

1.(Currently Amended)	A method for delivering dynamic content to a user device via a machine-readable code comprising:
in response to scanning a tag comprising the machine-readable code, receiving a request from a user device and detecting the presence of a manifest comprising a unique ID, wherein if no unique ID is present, creating a unique ID and associating a record with the unique ID within a database;
detecting from the tag a tag ID and determining:
whether a venue exists corresponding to the tag ID; and
whether an event is in progress corresponding to the tag ID;
redirecting to a global default target if no venue exists or no event is in progress, and determining if a tag ID is grouped where the venue exists and an event is in progress;
counting, via a counting mechanism, the total number of unique IDs scanning a tag within the venue, displaying on a display associated with the user device, the venue, or both, the counting of the counting mechanism, and determining, via the counting mechanism, whether a threshold number of unique IDs have scanned a tag;
upon meeting the threshold number, in response to the detecting from the tag ID, obtaining tag ID group information and associating the tag ID with the unique ID; [[and]]
associating the unique ID and a unique ID record with the tag ID and redirecting a user to an appropriate target; and
providing a first target to the user device when the threshold number is unmet, the first target customized based on the venue, the event, the tag ID, the tag ID group information, the unique ID, or combinations thereof, and redirecting the user device to the target upon meeting the threshold number wherein the redirected user device corresponds with a unique ID counted by the counting mechanism.
	2.(Canceled)	

3.(Currently Amended)	The method of claim [[2]] 1 wherein the threshold number is selected from the group consisting of: a total number of unique users on a system at a time t, the total number of unique users accessing a system after a time t, x number of scans corresponding to a unique ID and x number of tags, and combinations thereof.
6.(Currently Amended)	The method of claim [[2]] 1 wherein redirecting the user device to a new target is redirected through a push notification.
10-26 (Cancelled)

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
A.	Claims 1-9 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.
B.	Claim 1 is amended to recite features of “in response to scanning a tag comprising the machine-readable code, receiving a request from a user device and detecting the presence of a manifest comprising a unique ID, wherein if no unique ID is present, creating a unique ID and associating a record with the unique ID within a database;
detecting from the tag a tag ID and determining:
whether a venue exists corresponding to the tag ID; and
whether an event is in progress corresponding to the tag ID;
redirecting to a global default target if no venue exists or no event is in progress, and determining if a tag ID is grouped where the venue exists and an event is in progress;
counting, via a counting mechanism, the total number of unique IDs scanning a tag within the venue, displaying on a display associated with the user device, the venue, or both, the counting of the counting mechanism, and determining, via the counting mechanism, whether a threshold number of unique IDs have scanned a tag;
upon meeting the threshold number, in response to the detecting from the tag ID, obtaining tag ID group information and associating the tag ID with the unique ID; [[and]]
associating the unique ID and a unique ID record with the tag ID and redirecting a user to an appropriate target; and
providing a first target to the user device when the threshold number is unmet, the first target customized based on the venue, the event, the tag ID, the tag ID group information, the unique ID, or combinations thereof, and redirecting the user device to the target upon meeting the threshold number wherein the redirected user device corresponds with a unique ID counted by the counting mechanism”. No cited references found that would teach or suggest at least theses of amended independent claim 1.
	Claims 1-9 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621